11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Donald Lee Lampkin,                             * From the 238th District
                                                  Court of Midland County,
                                                  Trial Court No. CR 12,051.

Vs. No. 11-14-00038-CR                          * August 6, 2015

The State of Texas,                             * Memorandum Opinion by Willson, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this
court’s opinion, the order of the trial court is in all things affirmed.